                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JEFFREY EUGENE DRAPER,

              Plaintiff,

v.                                                         Case No. 1:18-cv-1157
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                          OPINION

              Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for supplement security income (SSI).

              Plaintiff applied for SSI on January 26, 2015, alleging a disability onset date of

January 31, 2013. PageID.125. He identified his disabling conditions as chronic obstructive

pulmonary disease (COPD) (“uses oxygen and nebulizer), back problems (two bulging discs,

herniated), bone spurs in neck, migraines, past malignant melanoma cancer, enlarged heart, and

high blood pressure. PageID.330. Prior to applying for SSI, plaintiff earned a GED and truck

driver training, and had past employment as an automotive technician.         PageID.132.     The

administrative law judge (ALJ) reviewed plaintiff’s claim de novo and entered a written decision

denying benefits on November 8, 2017. PageID.125-134. This decision, which was later approved




                                               1
by the Appeals Council, has become the final decision of the Commissioner and is now before the

Court for review.1

                  I.        LEGAL STANDARD

                  This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

                  The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.




1
  The record reflects that plaintiff previously applied for disability insurance benefits (DIB) in July 2011, that an ALJ
denied the application, that the Appeals Council denied a request for review, and that “it is therefore final and binding.”
PageID.125. However, the ALJ did not adopt these findings in plaintiff’s current SSI application because “even
though the residual functional capacity in the instant decision is similar to that from the prior decision, the undersigned
is not required by the Acquiescence Rulings [98-3(6) and 98-4(6)] to adopt the findings from the prior decision.”
PageID.125.

                                                            2
               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §416.905; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

                                                 3
               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the

plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

               II.    ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff has not engaged in substantial gainful activity since his application date of

January 26, 2015. PageID.127. At the second step, the ALJ found that plaintiff had severe

impairments of: hypertension; headaches; cerebral aneurysm; degenerative disc disease of the

cervical and lumbar spine, post lumbar spine surgery; COPD; and status-post left shoulder surgery.

PageID.127. At the third step, the ALJ found that plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.129.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform light work as defined
       in 20 CFR 416.967(b) except can lift, carry, push and pull 20 pounds occasionally
       and 10 pounds frequently; can sit up to six hours in an eight-hour workday; can
       stand for up to six hours in an eight-hour workday; requires an option to alternate
       to a sitting position for five minutes after every 30 minutes of standing, while
       staying on task; can walk six hours in an eight-hour workday; can occasionally use
       foot controls, bilaterally; cannot use hand controls with left hand; can frequently
       use hand controls with the right hand; can occasionally reach overhead and all other
       directions with the left upper extremity; can occasionally feel with either hand; can
       occasionally crouch, kneel, stoop, balance, and climb ramps or stairs; cannot crawl;
       and can have occasional exposure to environmental irritants (such as dust, fumes,
       gases, or chemicals).




                                                  4
PageID.129. The ALJ also found that plaintiff is unable to perform any past relevant work.

PageID.132.

                At the fifth step, the ALJ determined that plaintiff could perform a significant

number of unskilled jobs at the light exertional level in the national economy. PageID.133-134.

Specifically, the ALJ found that plaintiff could perform the requirements of unskilled, light

exertional level work in the national economy such as garment sorter (200,000 jobs), information

clerk (450,000 jobs), and folder (250,000 jobs). PageID.133. Accordingly, the ALJ determined

that plaintiff has not been under a disability, as defined in the Social Security Act, since January

26, 2015 (the date the application was filed) through November 8, 2017 (the date of the decision).

PageID.134.

                III.    DISCUSSION

                Plaintiff raises four issues on appeal:

                A. Did the ALJ legally err in failing to find that the plaintiff's
                degenerative disc disease meets and/or equals the criteria of
                listing 1.04A because of his error in evaluating plaintiff's
                symptoms at step 3 of the sequential evaluation process?

                At step three, a claimant bears the burden of demonstrating that he meets or equals

a listed impairment. See Evans v. Secretary of Health & Human Services, 820 F.2d 161, 164 (6th

Cir.1987). In order to be considered disabled under the Listing of Impairments, “a claimant must

establish that his condition either is permanent, is expected to result in death, or is expected to last

at least 12 months, as well as show that his condition meets or equals one of the listed

impairments.” Id. An impairment satisfies the listing only when it manifests the specific findings

described in the medical criteria for that particular impairment. 20 C.F.R. § 416.925(d).

                Plaintiff contends that his conditions meet or equal the criteria of Listing 1.04A.

Plaintiff’s Brief (ECF No. 14, PageID.997-999). The ALJ’s evaluation at step three consisted of

                                                   5
one sentence, “[t]he severity of the claimant's physical impairments, considered singly and in

combination, does not meet or medically equal the criteria of any impairment listed in 1.02, 1.04,

or 3.02.” PageID.129.

                 Here, the ALJ has provided no explanation for why he found that plaintiff’s

condition did not meet the requirements of Listing 1.04. The Commissioner must provide a

statement of evidence and reasons on which the decision is based. See 42 U.S.C. § 405(b)(1).

While it is unnecessary for the ALJ to address every piece of medical evidence, see Heston, 245

F.3d at 534-35, an ALJ “must articulate, at some minimum level, his analysis of the evidence to

allow the appellate court to trace the path of his reasoning.” Diaz v. Chater, 55 F.3d 300, 307 (7th

Cir. 1995). “It is more than merely ‘helpful’ for the ALJ to articulate reasons . . . for crediting or

rejecting particular sources of evidence. It is absolutely essential for meaningful appellate review.”

Hurst v. Secretary of Health and Human Services, 753 F.2d 517, 519 (6th Cir. 1985).                  In short,

there is nothing for this Court to review.2 Accordingly, this matter will be reversed and remanded

pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the ALJ should re-evaluate whether

plaintiff meets the requirements of Listing 1.04.A and articulate the reasons why plaintiff meets,

or does not meet, that listing.

                 B. Did the ALJ err when he found plaintiff’s obesity not to be a
                 severe impairment, so he failed to comply with SSR 02-1p in not
                 considering the full impact of plaintiff's obesity on his ability to
                 work?

                 The ALJ found that plaintiff’s obesity was not a severe impairment:

               The prior decision classified obesity as a severe impairment. Yet the current
        evidence does not support a finding that his obesity is a severe impairment for the
        period at issue in the instant decision. According to his testimony, the claimant
        stands 5 '7" and weighs 180 to 185 pounds.

2
  The Court notes that defendant’s brief contains a lengthy discussion and analysis of why plaintiff’s medical
conditions do not meet the requirements of Listing 1.04A. See Defendant’s Brief (ECF No. 15, PageID.1011-1018).
However, the Commissioner’s legal brief is not a substitute for an ALJ’s decision.

                                                      6
PageID.128. Plaintiff contends that the ALJ should have factored in his obesity because the ALJ

in the previous decision had found obesity to be a severe impairment and that “on his alleged date

of disability (1/13/2013)” plaintiff “weighed 210 pounds with for a BMI of 31.93.” Plaintiff’s

Brief at PageID.989, 1000. The present case involves an SSI claim for benefits based on plaintiff’s

application date of January 26, 2015, not his alleged disability onset date of January 13, 2013. See

Casey, 987 F.2d at 1233. The ALJ correctly used plaintiff’s current weight in evaluating his claim.

Accordingly, plaintiff’s claim of error is denied.

                  C. Was the ALJ's credibility finding supported by the evidence
                  of record?

                  Plaintiff contends that the ALJ used improper boilerplate language to evaluate his

credibility, citing Bjornson v. Astrue, 671 F.3d 640 (7th Cir. 2012).3                         Plaintiff’s Brief at

PageID.1002. The term “credibility” is no longer used by the Commissioner in evaluating claims.

In SSR 16-3p the agency stated:

         [W]e are eliminating the use of the term “credibility” from our sub-regulatory
         policy, as our regulations do not use this term. In doing so, we clarify that
         subjective symptom evaluation is not an examination of an individual's character.

SSR 16-3p, 2016 WL 1119029 at *1-2 (eff. March 16, 2016). Under this policy, “[a]djudicators

must limit their evaluation to the individual’s statements about his or her symptoms and the

evidence in the record that is relevant to the individual’s impairments,” and “will not assess an

individual’s overall character or truthfulness in the manner typically used during an adversarial

court litigation.” Id. at *10.

                  While SSR 16-3p eliminated the use of the term “credibility,” the regulatory

analysis remains the same. As this Court observed,


3
 The Court notes that plaintiff does not provide a citation for this case, referring to it as “Bjornson v. Michael (7th
Cir., 2012)” and referencing “(pages 9-12)”. Plaintiff’s Brief at PageID.1002.

                                                          7
               The new policy ruling did not and could not change the underlying
       regulations. The longstanding two-part analysis for evaluating symptoms applies.
       20 C.F.R. § 404.1529(a). “An ALJ must first determine ‘whether there is an
       underlying medically determinable physical impairment that could reasonably be
       expected to produce the claimant’s symptoms.’ If such an impairment exists, the
       ALJ ‘must evaluate the intensity, persistence, and limiting effects of the symptoms
       on the individual’s ability to do basic work activities.’ ” Morrison v. Commissioner,
       2017 WL 4278378, at *4 (quoting Rogers v. Commissioner, 486 F.3d 234, 247 (6th
       Cir. 2007) ). Relevant factors to be considered in evaluating symptoms are listed in
       20 C.F.R. § 404.1529(c)(3). “It is well established that the ALJ is not required to
       discuss every factor or conduct a factor-by-factor analysis.” Pratt v. Commissioner,
       No. 1:12-cv-1084, 2014 WL 1577525, at *3 (W.D. Mich. Apr. 21, 2014) (collecting
       cases); see also Carsten v. Commissioner, No. 15-14379, 2017 WL 957455, at *4
       (E.D. Mich. Feb. 23, 2017).

Palmer v. Commissioner of Social Security, No. 1:17-cv-577, 2018 WL 4346819 at *6 (W.D.

Mich. Aug. 9, 2018), R&R adopted 2018 WL 4334623.

               It is well established that evaluation of a claimant’s subjective complaints remains

peculiarly within the province of the ALJ. See Gooch v. Secretary of Health & Human Services,

833 F.2d 589, 592 (6th Cir. 1987). While the term “credibility” is no longer used, this Court must

still give deference to the ALJ’s evaluation of the symptoms under the regulations, and may not

disturb that ALJ’s evaluation “absent [a] compelling reason.” Smith v. Halter, 307 F.3d 377, 379

(6th Cir. 2001) “[A]side from this linguistic clarification, the analysis under SSR 16-3p otherwise

is identical to that performed under SSR 96-7p.” Scobey v. Commissioner of Social Security, No.

1:17-cv-987, 2018 WL 4658816 at *11 (W.D. Mich. Sept. 28, 2018) (internal quotation marks and

brackets omitted).

               The ALJ evaluated plaintiff’s RFC based upon a two-step process. See 20 C.F.R.

§ 416.929 and SSR 16-3p. First, the ALJ “determined whether there is an underlying medically

determinable physical or mental impairment(s) -- i.e., an impairment(s) that can be shown by

medically acceptable clinical or laboratory diagnostic techniques -- that could reasonably be

expected to produce the claimant's pain or other symptoms.” PageID.129; 20 C.F.R. § 416.929(b).

                                                8
Second, the ALJ evaluated the severity of the symptoms (“the intensity, persistence, and limiting

effects”) to determine the extent to which they limited plaintiff’s functional limitations.

PageID.129; 20 C.F.R. § 416.929(c).

                  The ALJ summarized plaintiff’s alleged symptoms as follows:

                  The claimant testified he uses oxygen at night because of his COPD.
         Furthermore, he stated he requires the use of a cane. A back surgery in late 2015
         did not help his symptoms. He endorsed using an electric cart when shopping.
         Functionally, he could stand about five minutes, and could lift a gallon of milk
         (Hearing Testimony). On a Function Report, he indicated he had difficultly [sic]
         lifting anything over 10 pounds. He added that bending hurts and he could not stand
         very long (Ex C4E).

PageID.130.

                  After describing plaintiff’s alleged symptoms, the ALJ stated that the symptoms

were not consistent with the evidence in the record4, and then set out the evidence which supported

the RFC. In evaluating plaintiff’s alleged symptoms, the ALJ reviewed the medical record with

respect to the following conditions: limited range of motion in the left shoulder post-surgery;

COPD; hypertension; headaches; degenerative changes in the spine; and alleged mental

impairments. PageID.130-132. The ALJ determined that these conditions were not as limiting as

plaintiff claimed, and that that the RFC assessment was supported by part of the opinion of state

medical consultant Glen Douglass, M.D., the opinion of state agency psychological consultant

William Schirado, Ph.D., parts of plaintiff’s testimony, the objective radiological findings, and the

physical examination findings. PageID.132.




4
  “After careful consideration of the evidence, the undersigned finds that the claimant's medically determinable
impairments could reasonably be expected to produce the above alleged symptoms; however, the claimant's statements
concerning the intensity, persistence, and limiting effects of these symptoms are not entirely consistent with the
medical evidence and other evidence in the record. Accordingly, these statements have been found to affect the
claimant's ability to work only to the extent they can reasonably be accepted as consistent with the objective medical
and other evidence.” PageID.130.

                                                          9
                    Plaintiff does not address the substance of the ALJ’s evaluation. After quoting

extensive passages from the Bjornson decision regarding the ALJ’s use of boilerplate language

and portions of SSR 16-3p, plaintiff simply contends that the statements contained in his Function

Report5 are consistent with limitations found by his doctors and his testimony, that he proved his

disability, and that he should have been awarded benefits. See Plaintiff’s Brief at PageID.1002-

1004. The Court finds no compelling reason to disturb the ALJ’s evaluation of the intensity,

persistence, and limiting effects of plaintiff’s symptoms on his ability to do basic work activities.

Accordingly, this claim is denied.

                    D. Should the Appeals Council have placed plaintiff's after
                    acquired medical records from his treating sources into
                    evidence and remanded the case for further administrative
                    review?

                    Plaintiff contends that he should receive a remand pursuant to sentence six of 42

U.S.C. § 405(g) so that the ALJ can review “missing treatment records” which he submitted to the

Appeals Council. Plaintiff’s Brief at PageID.1004-1006. Plaintiff described the records as

follows:

           They consisted of records from Summit Pointe who took over Mr. Draper’s mental
           care after release from commitment and care by The Right Door for
           Hope/Recovery. The second batch of records are primarily from Min Luo, D.O.,
           Ph.D., a cardiologist who records show continuing treatment for heart and COPD
           along with additional mental health records.

PageID.1005.

                    When a plaintiff submits evidence that has not been presented to the ALJ, the Court

may consider the evidence only for the limited purpose of deciding whether to issue a sentence-

six remand under 42 U.S.C. § 405(g). See Sizemore v. Secretary of Health and Human Services,

865 F.2d 709, 711 (6th Cir. 1988). Under sentence-six, “[t]he court . . . may at any time order the


5
    Plaintiff submitted the function report dated April 11, 2015, as part of his application for SSI. (PageID.349-356).

                                                            10
additional evidence to be taken before the Commissioner of Social Security, but only upon a

showing that there is new evidence which is material and that there is good cause for the failure to

incorporate such evidence into the record in a prior proceeding . . .” 42 U.S.C. § 405(g). In a

sentence-six remand, the court does not rule in any way on the correctness of the administrative

decision, neither affirming, modifying, nor reversing the Commissioner’s decision. Melkonyan v.

Sullivan, 501 U.S. 89, 98 (1991). “Rather, the court remands because new evidence has come to

light that was not available to the claimant at the time of the administrative proceeding and that

evidence might have changed the outcome of the prior proceeding.” Id. “The party seeking a

remand bears the burden of showing that these two requirements are met.” Hollon ex rel. Hollon

v. Commissioner of Social Security, 447 F.3d 477, 483 (6th Cir. 2006).

               “A claimant shows ‘good cause’ by demonstrating a reasonable justification for the

failure to acquire and present the evidence for inclusion in the hearing before the ALJ.” Foster v.

Halter, 279 F.3d 348, 357 (6th Cir. 2001). To show good cause a claimant is required to detail the

obstacles that prevented him from entering the evidence in a timely manner. Bass v. McMahon,

499 F.3d 506, 513 (6th Cir. 2007). “The mere fact that evidence was not in existence at the time

of the ALJ’s decision does not necessarily satisfy the ‘good cause’ requirement.” Courter v.

Commissioner of Social Security, 479 Fed. Appx. 713, 725 (6th Cir. 2012). In order for a claimant

to satisfy the burden of proof as to materiality, “he must demonstrate that there was a reasonable

probability that the [Commissioner] would have reached a different disposition of the disability

claim if presented with the new evidence.” Sizemore, 865 F.2d at 711.

               Plaintiff does not address the content of the records in any detail. Nor does he

address good cause and materiality, stating only generalities such as “the medical records were not

provided by treating sources until after the decision had been made” and “[t]he Appeals Council



                                                11
[sic] reason for failing to admit the records that they did not relate to the period at issue and would

not effect a change in the decision is erroneous.” Plaintiff’s Brief at PageID.1005. Plaintiff has

failed to demonstrate either good cause or materiality. For these reasons, plaintiff’s claim of error

is denied.

               IV.     CONCLUSION

               Accordingly,     the   Commissioner’s      decision    will   be   REVERSED         and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to re-evaluate whether plaintiff meets the requirements of Listing 1.04.A and articulate

the reasons why plaintiff meets, or does not meet, the requirements of that listing. A judgment

consistent with this opinion will be issued forthwith.



Dated: March 25, 2020                                          /s/ Ray Kent
                                                               United States Magistrate Judge




                                                  12
